                     Case 3:16-md-02741-VC Document 6488 Filed 10/09/19 Page 1 of 3




                                                  UNITED STATES JUDICIAL PANEL
                                                               on
                                                   MULTIDISTRICT LITIGATION



            IN RE: ROUNDUP PRODUCTS LIABILITY
            LITIGATION                                                                               MDL No. 2741
      I hereby certify that the annexed
    instrument is a true and correct copy
      of the original on file in my office.

ATTEST:
                                                     (SEE ATTACHED SCHEDULE)
SUSAN Y. SOONG
Clerk, U.S. District Court
Northern District of California
                                              CONDITIONAL TRANSFER ORDER (CTO −156)
    by:
               Deputy Clerk
    Date:    October 9, 2019
            On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
            the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
            28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 1,734 additional
            action(s) have been transferred to the Northern District of California. With the consent of that court,
            all such actions have been assigned to the Honorable Vince Chhabria.

            It appears that the action(s) on this conditional transfer order involve questions of fact that are
            common to the actions previously transferred to the Northern District of California and assigned to
            Judge Chhabria.

            Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
            Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
            Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
            consent of that court, assigned to the Honorable Vince Chhabria.

            This order does not become effective until it is filed in the Office of the Clerk of the United States
            District Court for the Northern District of California. The transmittal of this order to said Clerk shall
            be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
            Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                   FOR THE PANEL:


                       Oct 09, 2019
                                                                   John W. Nichols
                                                                   Clerk of the Panel
    Case 3:16-md-02741-VC Document 6488 Filed 10/09/19 Page 2 of 3




IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                              MDL No. 2741



                 SCHEDULE CTO−156 − TAG−ALONG ACTIONS



 DIST     DIV.      C.A.NO.      CASE CAPTION


ALABAMA SOUTHERN

  ALS        2     19−00707      Moore v. Monsanto Company et al   Opposed 10/8/19

ARIZONA

  AZ         2     19−05065      Higgins et al v. Monsanto Company
  AZ         2     19−05067      McCrea et al v. Monsanto Company
  AZ         4     19−00428      Stubblefield v. Monsanto Company
  AZ         4     19−00430      Gibson et al v. Monsanto Company

FLORIDA MIDDLE

  FLM        2     19−00582      Meyers v. Monsanto Company
  FLM        2     19−00597      Blakeman v. Monsanto Company
  FLM        3     19−00947      O'Connor v. Monsanto Company
  FLM        3     19−00966      Adlman v. Monsanto Company
  FLM        8     19−02032      Raymond v. Monsanto Company
  FLM        8     19−02038      Mitchell v. Monsanto Company
  FLM        8     19−02042      Norman v. Monsanto Company
  FLM        8     19−02045      Robertson v. Monsanto Company
  FLM        8     19−02046      Moscovita v. Monsanto Company
  FLM        8     19−02061      Sherrill v. Monsanto Company
  FLM        8     19−02074      Blevins v. Monsanto Company

MICHIGAN WESTERN

 MIW         1     19−00750      Palframan et al v. Monsanto Company

NEW JERSEY

  NJ         2     19−17801      SIMONETTI v. MONSANTO COMPANY

NEW YORK EASTERN

  NYE        2     19−04483      Cardillo v. Monsanto Company
   Case 3:16-md-02741-VC Document 6488 Filed 10/09/19 Page 3 of 3


OHIO SOUTHERN

  OHS      2        19−04264    Applegate v. Bayer AG

OKLAHOMA WESTERN

 OKW       5        19−00702    Doherty v. Monsanto Company

WASHINGTON WESTERN

 WAW       2        19−01355    Shaw v. Monsanto Company
 WAW       3        19−05729    Jensen et al v. Monsanto Company

WISCONSIN WESTERN

 WIW       3        19−00622    Paul, Howard et al v. Monsanto Company
